In an action brought to compel an accounting after the dissolution of the partnerships, an interlocutory judgment has been entered directing each partner to file an account. The defendant appeals from an order denying his application for a further examination of the partnership books and records. Order affirmed, with ten dollars costs and disbursements. Although the general rule is to the effect that each partner should have free access to the partnership books for the purpose of inspecting them (Sanderson v. Cooke, 256 N. Y. 73), under the situation disclosed by this record, the discretion exercised by the learned Special Term should not be disturbed. The interlocutory decree directs that all books and records shall be produced before the official referee who is to take and state the account. Ample opportunity will, therefore, be afforded to examine the records and to apply for such amendments to the account or the objections thereto as the circumstances may require. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.